IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-14-00163-CR

                       EX PARTE JUAN CARLOS MOREJON



                              From the 77th District Court
                               Limestone County, Texas
                                 Trial Court No. 1085-A


                                        ORDER


       Appellant’s brief was originally due on August 25, 2014. When no brief was

filed, this appeal was abated to the trial court on September 4, 2014 to conduct any

necessary hearings within 21 days of the date of the Order pursuant to Texas Rule of

Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       After the appeal was abated, appellant filed a motion for extension of time to file

his brief. Once abated, this Court had no jurisdiction to act on appellant’s motion for

extension of time.     However, having been informed of appellant’s filing of a motion for

extension of time, the trial court determined no hearing on appellant’s failure to file a

brief was necessary.
         Accordingly, this appeal is reinstated. Appellant’s motion for extension of time

to file his brief is granted in part. Appellant’s brief is due 20 days from the date of this

Order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Motion granted in part
Order issued and filed October 2, 2014




Ex parte Morejon                                                                      Page 2